I concur in the result because plaintiff failed to show a change in earning capacity after the date of the approved settlement receipt. But I do not agree that the approval of the settlement receipt was an adjudication that plaintiff on that day was totally incapacitated from labor. To give such effect to the approval would mean that the department approved stopping of compensation in the face of its own finding of plaintiff's total disability, which finding, under the law, would have required continuance of his compensation and disapproval of the receipt.
NORTH, C.J., and WIEST, BUTZEL, BUSHNELL, POTTER, and TOY, JJ., concurred with FEAD, J.